Citation Nr: 0012926	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-10 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1. Whether the veteran's claim for service connection for a 
right knee disability is well grounded.  

2. Whether the veteran's claim for service connection for a 
left knee disability is well grounded.  

3. Entitlement to service connection for a right knee 
disability.

4. Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1985 to November 
1988.  He also had periods of Active Duty for Training 
(ACDUTRA), including from August 13, 1995 to August 25, 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and November 1995 rating 
decisions by the RO which found that new and material 
evidence had not been submitted to reopen claims for service 
connection for a right knee disorder and service connection 
for a left knee disorder.  In September 1998, the veteran 
gave testimony at an RO hearing before a member of the Board.  
A transcript of that hearing is of record.  

In a February 1999 decision, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claims for service connection for a right knee disorder and 
service connection for a left knee disorder.  The case was 
thereupon remanded to the RO for further development followed 
by adjudication of the issues of service connection for a 
right knee disorder and service connection for a left knee 
disorder on the merits.  The RO has denied the veteran's 
claims for service connection for a right knee disorder and 
service connection for a left knee disorder and these issues 
are now before the Board for appellate consideration at this 
time.  

The third and fourth issues noted on the title page of this 
decision are the subjects of a remand.  



FINDINGS OF FACT

1. The veteran's claim for service connection for a right 
knee disability is plausible.  

2. The veteran's claim for service connection for a left knee 
disability is plausible.


CONCLUSIONS OF LAW

1. The veteran has submitted a well grounded claim for 
service connection for a right knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  

2. The veteran has submitted a well grounded claim for 
service connection for a left knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

On the veteran's May 1985 examination prior to service 
entrance no pertinent abnormalities were reported.  Review of 
the service medical records reveals no complaints, findings, 
or diagnoses of any knee pathology.  In October 1988, the 
veteran waived a separation examination.  

On VA medical examination in February 1989 the veteran was 
said to give a vague history of occasional aching in the 
knees.  There was no history of any knee injury.  It was 
noted that he had not reported to sick call for treatment of 
his knees and took no medication.  On evaluation there was no 
knee pain.  Full range of knee motion was reported.  Slight 
crepitus was noted.  X-rays of the knees were normal.  The 
diagnosis was arthralgia of the knees of unknown etiology.  

Private clinical records reflect treatment in May and July 
1992 for knee pain after prolonged standing at work.  The 
veteran reported that he had been working for 4 years with 
knee pain.  The impression was non-specific knee pain.  The 
veteran was given instructions regarding patellofemoral 
syndrome.  

In a July 1992 statement, B. Edwards, M.D., noted that the 
veteran complained of pain in both knees.  He said that he 
stood all day and that his right knee had buckled two months 
earlier.  Evaluation revealed full range of motion.  The 
impression was painful knees of unknown etiology.  

In a May 1995 statement, Alan Nagel, M.D., reported that the 
veteran was treated for pain in both knees.  The veteran said 
that he had had this problem since 1988.  No specific trauma 
was reported, but the veteran complained that his knees hurt 
when he sat for a long period of time.  He also said that his 
knees would give out occasionally.  The impression was 
dynamic maltracking and bilateral chondromalacia.  

In a June 1995 statement, a service associate reported that 
he had worked with the veteran as a postal clerk during 
service from June 1987 to October 1988.  It was said that the 
veteran developed knee problems during that time, and it was 
also said that the veteran did seek medical treatment for his 
knee condition at that time.  It was also said that knee 
injuries had occurred while the veteran was on active duty.  

Service department medical records indicate that the veteran 
was seen on August 22, 1995 for a knee injury and ongoing 
difficulties with his knees during annual training.  It was 
noted that the veteran was seen for a knee injury of 7 years 
duration.  He complained of knee pain on and off for 7 years.  
The assessment was dynamic maltracking and chondromalacia of 
both knees, pursuant to a private medical record provided by 
the veteran.  

In an October 1995 statement, the veteran's mother indicated 
that her son did not have any problems with his knees prior 
to service.  She reported that he did have problems with his 
knees when he returned from service.  It was said that his 
knee pains would constantly come and go.  

The veteran's sister, in an October 1995 statement, indicated 
that the veteran had no injuries to his knees prior to 
service but had suffered from chronic knee pain since service 
discharge.  It was said that the veteran's knee pain had 
altered his daily activities.  

In October 1995, the veteran's wife stated that he had 
developed pain in his knees during service, which had 
persisted ever since his return from service.  

Of record is an April 1996 Physical Profile (DA Form 3349) 
which showed that the veteran had been given a permanent 
physical profile based on patellofemoral malalignment and 
chondromalacia.  In a Report of Accidental Injury in Support 
of Claim for Compensation or Pension (VA Form 21-4176), dated 
in July 1996, the veteran reported that he had ongoing knee 
pain in August 1995 due to his active service.  He said that 
he had been running on asphalt when the onset of this knee 
pain occurred.  

In a February 1997 private medical record it was noted that 
the veteran was referred to Doctor Nagel for continuing knee 
pain, chondromalacia patella, and patellar maltracking.  

Alan Nagel, M.D., in a March 1997 statement reported that the 
veteran had been treated for about two years for right knee 
and left knee disabilities.  It was noted that the etiology 
of the veteran's knee complaints was patellofemoral 
chondromalacia with mild maltracking, which "translates" 
into knee pain.  

During a September 1998 hearing at the RO before a member of 
the Board the veteran said that he developed bilateral knee 
pain during service due to working long hours as a postal 
clerk.  The veteran denied any knee problems prior to 
service.  He said that he had to stand on concrete floors 
without protective mats, and had to do a lot of manual work, 
including heavy lifting.  He also said that he had to perform 
physical training in the service, which included side 
straddle hops, jumping jacks, knee bends, and running on 
blacktop.  He said that he was not given time to recover from 
these exertions.  The veteran said that his knees began to 
bother him in 1988, during service.  He said that he sought 
treatment but the doctor just gave him Ben-Gay and sent him 
back to duty.  He said that he was unable to afford a doctor 
after service until 1992, when he got good health insurance.  
The veteran also said that he aggravated his knee 
disabilities in August 1995 while on ACDUTRA with the 
National Guard.  He said that calisthenics and running began 
to aggravate his knee problems.  He said that no doctor had 
ever told him that his knee disabilities were aggravated by 
the August 1995 period of ACDUTRA.  

Of record are various medical articles regarding knee 
disorders, excerpts from medical dictionaries, and military 
documents regarding physical training injuries, the duties of 
a postal clerk, and the veteran's meritorious service in the 
Army, the National Guard, and the Department of the Army.  


II. Legal Analysis.

Service connection may be granted for disability incurred in 
or aggravated by active service or during ACDUTRA.  
38 U.S.C.A. § 101 (24), 106, 1110, 1131 (West 1991 & Supp. 
1999).  A preexisting injury will be considered to have been 
aggravated by service where there is an increase in the 
severity of the disability during such service, unless there 
is clear and unmistakable evidence that the increase in 
severity is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991 & Supp 1999); 38 C.F.R. § 3.306 
(1999).  Service connection may be granted for disability 
diagnosed after service when all the evidence establishes 
that the disability had its onset during service.  38 C.F.R. 
§ 3.303(d) (1999).  

The threshold question to be answered in regard to the 
veteran's claims for entitlement to service connection for a 
right knee disorder and service connection for a left knee 
disorder is whether he has presented well-grounded claims, 
i.e., claims that are plausible.  If he has not, the claims 
must fail and there is no further duty to assist the veteran 
in the development of the claims.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In this case, the 
evidence of record is not sufficient to render the veteran's 
claims for service connection for right knee disability and 
service connection for left knee disability well grounded on 
the basis of incurrence during active service.  However, the 
claims are well grounded on the basis of aggravation during 
the August 1995 period of ACDUTRA.  

According to a decision of the Court, a well-grounded claim 
requires competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1998).  

The evidence of record indicates that the veteran has both a 
right and a left knee disability at present.  Thus, the first 
requirement for well-grounded claims under the Court's 
decision in Caluza has been met.  Moreover, the evidence 
shows that the veteran and others have reported that he had 
bilateral knee complaints during his period of active service 
from 1985 to 1988.  Therefore, the second requirement for a 
well-grounded claim under the Caluza case has also been met.  
However, the third requirement for well-groundedness of these 
claims under Caluza has not been met as regards active 
service.  There is no competent medical evidence associating 
the veteran's current right knee and left knee disabilities 
to his period of active service.  However, as regards the 
period of ACDUTRA the focus is on aggravation of preexisting 
knee disorders.  Chondromalacia of both knees was definitely 
diagnosed in May 1995.  During the August 1995 period of 
ACDUTRA there was clinical documentation of a knee injury and 
of treatment for symptomatic manifestations of disorders of 
both knees.  These clinical notations coupled with the 
veteran's hearing testimony that both knee disorders 
increased in severity during ACDUTRA well grounds both claims 
on the basis of aggravation during the August 1995 period of 
ACDUTRA.  


ORDER

The claim for service connection for a right knee disorder is 
well grounded, and to this extent the appeal is granted.  

The claim for service connection for a left knee disorder is 
well grounded, and to this extent the appeal is granted.  


REMAND  

Having determined that claims for service connection for a 
right knee disorder and service connection for a left knee 
disorder are well grounded, the issues involving service 
connection on the medical merits are REMANDED to the RO for 
the following actions:  

1. The RO should contact the veteran and 
ask him to provide the names and 
addresses of all health care providers 
VA and non VA who have treated him for 
his right and left knee disorders 
since May 1995.  When the veteran 
responds and provides any necessary 
authorizations, the named health care 
providers should be contacted and 
asked to provide copies of all 
clinical records documenting such 
treatment.  All records obtained 
should be associated with the claims 
folder.  

2. Then, the veteran should be afforded a 
VA orthopedic examination to determine 
the severity and etiology of his right 
knee disorder and his left knee 
disorder.  All pertinent clinical 
findings should be reported in detail.  
The claims folder must be made 
available to the examining physician 
so that the pertinent clinical records 
can be studied in detail.  The 
examiner should state that he has 
reviewed the claims folder in his 
examination report.  At the conclusion 
of the examination and after a careful 
review of the clinical record, the 
examining physician should express a 
medical opinion as to the following 
questions: a) is at least as likely as 
not that the veteran's preexisting 
right knee disorder was aggravated by 
his period of ACDUTRA with the 
Maryland National Guard in August 
1995; b). is at least as likely as not 
that the veteran's preexisting left 
knee disorder was aggravated by his 
period of ACDUTRA with the Maryland 
National Guard in August 1995 

3. Then, the RO should adjudicate the 
merits of the veteran's claims for 
service connection for a right knee 
disorder and service connection for a 
left knee disorder.  If these benefits 
are not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to insure that the veteran 
is afforded due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

